DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/13/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 10-14, 17-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2011/0073866).
Regarding claim 1, Kim discloses, in at least figures 12-21 and related text, a semiconductor device, comprising: 
a bottom substrate (200, [84]); 
a device plane (205/210/215, [85], [86]) over the bottom substrate (200, [84]), the device plane including at least a first layer of semiconductor devices (205/210, [85]); 
a dielectric layer (235, [94]) over the device plane (205/210/215, [85], [86]); 

a second layer of semiconductor devices (257, [119]) over the localized substrates (270, [103]).
Regarding claim 2, Kim discloses the semiconductor device of claim 1 as described above.
Kim further discloses, in at least figures 12-21 and related text, the dielectric layer (235, [94]) comprises a recess (260, [102]) filled by a corresponding localized substrate (270, [103]).
Regarding claim 3, Kim discloses the semiconductor device of claim 1 as described above.
Kim further discloses, in at least figures 12-21 and related text, the localized substrates (270, [103]) are crystalline.
Regarding claim 4, Kim discloses the semiconductor device of claim 1 as described above.
Kim further discloses, in at least figures 12-21 and related text, the localized substrates (270, [103]) comprise at least one of silicon ([103]) or germanium.
Regarding claim 6, Kim discloses, in at least figures 12-21 and related text, a method of microfabrication, the method comprising: 
forming a target layer (270, [103]) over a bottom substrate (200, [84]), the target layer including one or more localized regions (regions of 270, [103]) that include one or more semiconductor materials ([103]); 

forming semiconductor devices (257, [119]) over the localized regions (regions of 270, [103]) of the target layer (270, [103]).
Regarding claim 10, Kim discloses the method of claim 6 as described above.
Kim further discloses, in at least figures 12-21 and related text, the thermal process ([103]) comprises laser annealing.
Regarding claim 11, Kim discloses the method of claim 10 as described above.
Kim further discloses, in at least figures 12-21 and related text, prior to forming the target layer (270, [103]), further comprising: 
forming a cap layer (235, [94]) over the bottom substrate (200, [84]); and 
forming recesses (260, [102]) in the cap layer (235, [94]) so that the target layer (270, [103]) fills the recesses (260, [102]).
Regarding claim 12, Kim discloses the method of claim 6 as described above.
Kim further discloses, in at least figures 12-21 and related text, the thermal process ([103]) makes the localized regions of the target layer (270, [103]) crystalline; and 
the crystalline localized regions of the target layer (270, [103]) function as localized substrates for the semiconductor devices (257, [119]).
Regarding claim 13, Kim discloses the method of claim 6 as described above.
Kim further discloses, in at least figures 12-21 and related text, forming a device plane (205/210/215, [85], [86]) over the bottom substrate (200, [84]), the device plane including at least one layer of semiconductor devices (205/210, [85]); and 

Regarding claim 14, Kim discloses the method of claim 13 as described above.
Kim further discloses, in at least figures 12-21 and related text, forming recesses (260, [102]) in the first dielectric layer (235, [94]) so that the target layer (270, [103]) fills the recesses (260, [102]).
Regarding claim 17, Kim discloses, in at least figures 12-21 and related text, a method of microfabrication, the method comprising: 
forming a stack of alternating insulating layers (245a-245e, [99]) and sacrificial word line layers (250a-250d, [99]) over a bottom substrate (200, [84]), 
forming channel openings (260, [102]) in the stack; 
forming sidewall structures (270, [103]) on sidewalls of the channel opening (260, [102]), the sidewall structures (270, [103]) including channel layers (layers of 270, [103]); and 
performing a thermal process ([103]) to change crystal structures of the channel layers (layers of 270, [103]).
Regarding claim 18, Kim discloses the method of claim 17 as described above.
Kim further discloses, in at least figures 12-21 and related text, prior to forming the stack (245a-245e/250a-250d, [99]), further comprising: 
forming a device plane (205/210/215, [85], [86]) over the bottom substrate (200, [84]), the device plane including at least one layer of semiconductor devices (205/210, [85]); and 

Regarding claim 20, Kim discloses the method of claim 17 as described above.
Kim further discloses, in at least figures 12-21 and related text, replacing the sacrificial word line layers (250a-250d, [99]) with word line layers (295a-295d, [111]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0073866) in view of Nakajima (US 2003/0129853).
Regarding claim 7, Kim discloses the method of claim 6 as described above.
Kim does not explicitly disclose metal crystal annealing.
Nakajima teaches, in at least figures 3A-3E and related text, the method comprising metal crystal annealing ([20], [21], [69]), for the purpose of providing method which efficiently forms a region equivalent to (corresponding to) a single crystal in an amorphous silicon film ([17]).
Kim and Nakajima are analogous art because they both are directed to method of microfabrication and one of ordinary skill in the art would have had a reasonable expectation of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Kim to have the metal crystal annealing, as taught by Nakajima, for the purpose of providing method which efficiently forms a region equivalent to (corresponding to) a single crystal in an amorphous silicon film ([17], Nakajima).
Regarding claim 8, Kim in view of Nakajima discloses the method of claim 7 as described above.
Nakajima further teaches, in at least figures 3A-3E and related text, forming a patterned seed layer (101, [69]) on the target layer (104, [69]), the patterned seed layer (101, [69]) including localized seed regions (region of 104 under 101, figures) on the localized regions of the target layer (104, [69]), for the purpose of providing method which efficiently forms a region equivalent to (corresponding to) a single crystal in an amorphous silicon film ([17]).
Regarding claim 9, Kim in view of Nakajima discloses the method of claim 8 as described above.
Nakajima further teaches, in at least figures 3A-3E and related text, the localized seed regions (region of 104 under 101, figures) have at least one geometric shape that directs crystallization of the localized regions of the target layer (104, [69]) to a predetermined crystal orientation during the metal crystal annealing ([69]), for the purpose of providing method which efficiently forms a region equivalent to (corresponding to) a single crystal in an amorphous silicon film ([17])

Kim does not explicitly disclose forming localized seed regions on the channel layers, the localized seed regions directing crystallization of the channel layers during the thermal process, wherein: the thermal process comprises metal crystal annealing.
Nakajima teaches, in at least figures 3A-3E, 9, and related text, the method comprising forming localized seed regions (903 on 902, [97], [98]) on the channel layers (902, [97]), the localized seed regions (903 on 902, [97], [98]) directing crystallization of the channel layers (902, [97]) during the thermal process ([20], [21], [69], [97], [98]), wherein: the thermal process comprises metal crystal annealing ([20], [21], [69], [97], [98]), for the purpose of providing method which efficiently forms a region equivalent to (corresponding to) a single crystal in an amorphous silicon film ([17]).
Kim and Nakajima are analogous art because they both are directed to method of microfabrication and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the specified features of Nakajima because they are from the same field of endeavor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed in Kim to have the forming localized seed regions on the channel layers, the localized seed regions directing crystallization of the channel layers during the thermal process, wherein: the thermal process comprises metal crystal annealing, as taught by Nakajima, for the purpose of providing method which efficiently forms a region equivalent to (corresponding to) a single crystal in an amorphous silicon film ([17], Nakajima).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 1, 4, and 5 that recite “the second layer of semiconductor devices comprises an n-type metal-oxide-semiconductor (NMOS) over a localized silicon substrate and a p-type metal-oxide-semiconductor (PMOS) over a localized germanium substrate” in combination with other elements of the base claims 1, 4, and 5.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 6, 13-14, and 15 that recite “removing a portion of the target layer over the first dielectric layer so that the remaining portion of the target layer is in the recesses” in combination with other elements of the base claims 6, 13-14, and 15.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record neither anticipates nor render obvious the limitations of the base claims 6 and 16 that recite “prior to performing the thermal process, further comprising doping the localized regions of the target layer” in combination with other elements of the base claims 6 and 16.
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG-HO KIM whose telephone number is (571)270-0276. The examiner can normally be reached Monday thru Friday; 8:30 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/TONG-HO KIM/Primary Examiner, Art Unit 2811